DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 8 is allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 09/23/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group I, claims 1-7 is withdrawn.  Claims 1-7, directed to a method are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Withey US 2016/0121409 in view of WO 2018041290 A1 (hereafter—WO’290--) is the closest art of record.

In regards to claims 1 and 8, Withey discloses as in Figures 2-8 a system (30) and method for machining an abradable material (26) of a gas turbine engine (see Figure 1), the system comprising: a frame (40 or 46) including a first arm (36) extending from a central location (of 33); wherein the first arm comprises a first distal end and a central location end, the first distal end being at the opposite end of the first arm as the central location end (see annotated Figure 1 below), the gas turbine engine extending along a first longitudinal centerline axis; an attachment structure (34) coupled to the frame (40 or 46) at the central location (see Figure 3), the attachment structure (34) configured to couple to at least a fan rotor (33) of the gas turbine engine; and a cutting apparatus (Figures 5-6, refer to milling cutter head 35); an adjustment mechanism (50 and 60 as per Figures 5 and 6) coupled between the first distal end of the first arm (36) and the cutting apparatus (Figures 5-6, refer to milling cutter head 35), wherein the adjustment mechanism is configured to adjust a position of the cutting apparatus along an axial direction (60) and a radial direction (50) of the gas turbine engine (refer to direction arrows both on Figures 5 and 6); the adjustment mechanism not encompassing the first arm (36) (the same way as presented on Figure 3 of Applicant’s drawings as filed, note that Applicant’s adjustment mechanism 128 is coupled to the first arm 106 at the first distal end 110, in the same way as Withey’s adjustment mechanism 50 and 60 is coupled to the first arm 36 at the first distal end, refer to Figures 5 and 6 of Withey and paragraphs [0046-0054]); and a motor (see paragraph [0062]); wherein the cutting apparatus (Figures 5-6, refer to milling cutter head 35) includes a rotating shaft (refer to the direction rotation of the cutter) driven by the motor (see paragraph [0062]) and the cutting apparatus being coupled to the motor (in the same way as presented by Applicant’s Figure 3, Applicant’s motor 126 is coupled to the cutting apparatus 112, note that Withey’s cutting apparatus/head 35 of Figures 5 and 6 is coupled to the motor in charge of rotating the cutting apparatus, as described on paragraph [0062]), forming a combination of the motor (motor as described on 
Note on paragraph [0062] of Withey, that the cutting apparatus is not limited to a specific one, but that it may be any suitable cutter that can be used to machine a surface of the abradable material (26) of a gas turbine engine.
WO’290 teaches a cutting apparatus (milling cutter 1) used to machine a contour of a surface. Note that the cutting apparatus (1) has a cutting profile which includes a plurality of cutting disks (20-34) coupled to a rotating shaft (12) the cutting disks (20-34) defining a helical cutting profile (see helical profile defined by the cutting disks as per Figure 1 and paragraph [0022] of the Teusch translation document).  Note also that WO’290 also teaches that the cutting disks (20-34) are being disposed as to extend in an axial direction, along the shaft 12 such that multiple ones of the plurality of cutting disks contact the material simultaneously.
The closest prior art found, Withey in view of WO’290 do not teach or suggest that the rotating shaft of the cutting apparatus is “extending along a second longitudinal centerline axis disposed substantially parallel to the first longitudinal centerline axis” that the cutting disks define a “substantially frusta-conical shape and helical cutting profile” such that the cutting dieks is disposed so as to extend “along the second longitudinal centerline axis direction such that only an outer circumferential periphery of multiple ones of the plurality of cutting disks contact the abradable material simultaneously, and a further modification of the device and method of Withey would require altering the way that the device and method of Withey was designed to function. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
The Examiner notes that the allowable subject matter of claim 8, has been included on method claim 1 and accordingly, claim 1 has also been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722